DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on March 04, 2022 has been entered.
- Claims 1-20 are pending.
- Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Interpreted the claims in light of the specification and based on applicant's argument filed on March 04, 2022 examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in the independent claims 1, 11 and 18.
Prabhakar et al. (Pub. No. US 2021/0352536 A1)- the SMF notifies an access and mobility management function (AMF) on the 5G NR core network of the DS-TT port database shared by the UPF with the SMF. The AMF broadcasts a list of available ports for pairing to all UEs served by the same UPF. When UE1 establishes a PDU session with the SMF, the UE1 may send the port pairing to the SMF based on the broadcasted list.
Bharatia (Pub. No. US 2018/0199243 A1)- the AMF sends an N11 message to one or more SMFs currently serving the UE which includes the list of bearers to be switched. At step 3, upon receipt of the N11 message, the SMF determines that the existing UPF can continue to serve the UE. Each SMF maintains the corresponding list of the bearers from the UE context. If some of these bearers are not accepted by the target (R)AN, the SMF initiates release of those bearers at that time. For all accepted bearers, the SMF sends an N4 session modification request ((R)AN address, tunnel identifiers for downlink user plane) message. At step 4, the UPF may return an N4 session modification response (e.g., tunnel identifiers for uplink traffic) message to the SMF. At step 5, in order to assist the reordering function in the target (R)AN, the UPF may send one or more “end marker” packets on the old path immediately after switching the path. The UPF starts sending downlink packets to the target (R)AN. At step 6, this step can occur anytime after receipt of step 4 at the SMF. Each SMF sends an N11 message response (e.g., tunnel identifiers for uplink traffic) to the AMF. At step 7, the AMF aggregates N11 message responses received from SMF(s) along with the list of bearers failed to switch. The AMF confirms the N2 path switch request message by sending N2 path switch request Ack (e.g., UPF address, tunnel identifiers for uplink traffic) message to the target (R)AN. If none of the requested bearers have been switched successfully, the AMF may send an N2 path switch request failure message to the target (R)AN. At step 8, by sending a release resources message to the source (R)AN, the target (R)AN confirms success of the handover. It then triggers the release of resources with the Source (R)AN.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472